                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                 Case No. 14−81104
                                                                      Chapter 13
Danny J. Brewster and Annette H. Brewster ,

        Debtors.


                                             ORDER

        This case is before the court on the following matter:


42 − Rule 9007 Motion/Notice/Objection: Motion to Modify Plan Post Confirmation for lawsuit
proceeds. filed by Sabrina L. McKinney on behalf of Sabrina L. McKinney. Responses due by
03/7/2019. (McKinney, Sabrina)


         It appears that notice has been given pursuant to L.B.R. 9007−1, Bankr. M.D. Ala., and
that no response has been filed. Accordingly, it is

        ORDERED, that the motion is GRANTED according to the terms stated.




Dated March 8, 2019




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge




  Case 14-81104       Doc 43 Filed 03/08/19 Entered 03/08/19 08:52:37            Desc Order
                          Granting LBR 9007 Precon Page 1 of 1
